NOTE: This order is nonprecedentia1.
United States Court of A11peaIs
for the FederaI Circuit
PETER C. NWOGU, DOING BUSINESS AS,
ENVIRONMENTAL SAFETY CONSULTANTS, INC.,
Plaintiff-Appellant,
V. -
UNITED STATES,
Defendant-Appellee.
2011-5015
Appea1 from the United States Court of Federa1
C1aimS in case no. 09-CV-268, Judge Marian B1ank Horn.
ON MOTION
ORDER
Upon consideration of the appe11ant’s motion for an
extension of time, until January 31, 2011, to obtain coun-
sel, and to file a `brief,
IT ls ORDERED THAT:
(1) The motion is granted The appe1lant’s brief is
due January 31, 2011.
~.

2
(2) The docketing fee is due within 21 days of the
date of filing of this order.
FOR THE CoURT
 0 3  /s/ Jan H0rbaly
Date J an Horbaly
cc: Yaw Akuok0, Esq.
S
David F. D’Alessandris, Esq.
21
Clerk
Fl"` l 0 °
U.S; C0l.lR'|' O§EFPEALS FOR
THE FEDERAL ClRCU|T
DEC 03 2010
JAN HORBA|.Y
. CLERK
=.